Title: General Orders, 20 February 1781
From: Washington, George
To: 


                        
                             Tuesday February 20th 1781
                            Parole
                            Countersigns
                        
                        The General with pleasure communicates to Major General Parsons and the officers and men under his command
                            the following honorable testimony of the Approbation of Congress passed the 5th instant.
                        Ordered That the Letters of Major General Parsons with the papers inclosed relative to his successful
                            enterprise against the enemy’s post at Morrisania with so much of the Generals letter as relates thereto be referred to
                            the Committee of intelligence, and that the Commander in Chief return the Thanks of Congress to Major General Parsons and
                            the officers and men under his command and inform him the Congress have directed this publication to be made in testimony
                            of their approbation of his judicious arrangements and of the spirit and military conduct displayed by the officers and
                            men employed under him on the Occasion.
                    